DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “charging unit” in claim 21; and “vehicle control unit” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “charging unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “for transmitting the electrical energy” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: energy converter with a rectifier function and a DC/DC converter.

Claim limitation “vehicle control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “which is configured to establish a communication connection to the charging station and transfer telegrams comprising secure protocol data units including encrypted energy-store data relating to the electrical energy store via the communication connection to the charging station to adjust the transmission of the electrical energy as a function of the encrypted energy- store data included in the telegrams comprising secure protocol data units” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 27 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: there is no corresponding structure, see 112(b) paragraph rejection below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim limitation “vehicle control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs 0075-0078 of the instant specification (US 2021/0023957) discloses the vehicle control unit in terms of functionality but does not disclose the structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Objections
Claim 22 is objected to because of the following informalities: it is not clear how the “energy converter” relates to the “charging unit”. Also, “the energy source” on line 3 lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-18, 20-22, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN (US 2018/0361864) in view of BAHREN (US 2002/0023137).
	Regarding claim 16, FREMERMAN discloses a control unit for controlling a charging unit utilized to transmit electrical energy (as described in ¶ 0039) to a motor vehicle (102, Fig. 1) which is coupleable to the charging unit via a charging connection cable comprising at least two electrical lines (108, Fig. 1; ¶ 0023), the control unit comprising: 
 	a communication interface (114, Fig. 1) for connecting in a communications-compatible manner to the charging unit (¶ 0024, 0038-0039), the communication interface being configured to establish a communication connection to the motor vehicle (¶ 0024, 0031, 0035) and adjust the transmission of electrical energy through the charging unit as a function of encrypted energy- store data comprising secure protocol data units received from the motor vehicle (¶ 0023: the IEEE 1901 standard comprises “secure protocol data units” and is encrypted; ¶ 0028, 0029); and 
 	a communication adapter (112) which is connectable to the at least two electrical lines to establish the communication connection to the motor vehicle via the at least two electrical lines (¶ 0023-0024); 
 	wherein a protocol standard implemented by the communication adapter utilizes a monitoring time to monitor the communication connection (¶ 0036, 0037, 0039).
 	FREMERMAN fails to disclose telegrams comprising the secure protocol data units.
 	BAHREN discloses telegrams comprising secure protocol data units (¶ 0004-0009: one of ordinary skill in the art would recognize internet protocol (IP) comprises “secure protocol data units”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include telegrams comprising the secure protocol data units in order to provide a method for transmitting data on a network by means which do not correspond to the standard of the network (BAHREN, abstract, ¶ 0002-0004) and therefore provide increased compatibility.
 	Regarding claim 17, FREMERMAN discloses the communication adapter is configured to utilize a modulation which is suitable for line properties of the charging connection cable (¶ 0019, 0041).
 	Regarding claim 18, FREMERMAN discloses the communication adapter is configured to utilize a digital communication based on a secure protocol standard (¶ 0008, 0013, 0022, 0023, 0038).
	Regarding claim 20, FREMERMAN discloses the communication adapter (112, Fig. 1) is separate, spatially unit (it is spatially remote from 114, as shown in Fig. 1).
 	Regarding claim 21, FREMERMAN discloses a charging station (abstract, ¶ 0002, 0021) for transmitting electrical energy between the charging station and a motor vehicle (102, Fig. 1) which electrically coupleable to the charging station (¶ 0018, 0021-0023), the charging station comprising: 
 	a charging unit for transmitting the electrical energy (¶ 0018, 0021-0023, 0039); 
 	a control unit which is coupled in a communications-compatible manner to the charging unit (114/112, Fig. 1), the control unit being configured to establish a communication connection to the motor vehicle (¶ 0024, 0031, 0035) and adjust the transmission of electrical energy through the charging unit as a function of encrypted energy-store data received from the motor vehicle (¶ 0023: the IEEE 1901 standard is encrypted; ¶ 0028, 0029), and 
 	an electrical charging connection cable which is electrically coupled to the charging unit and has at least two electrical lines for the electrical coupling of the motor vehicle (108, Fig. 1; ¶ 0023); 
 	wherein the control unit is configured as claimed in claim 16.
 	FREMERMAN fails to disclose the data is included in telegrams.
	BAHREN discloses the data is included in telegrams (¶ 0004-0009).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the data in telegrams in order to provide a method for transmitting data on a network by means which do not correspond to the standard of the network (BAHREN, abstract, ¶ 0002-0004) and therefore provide increased compatibility.
 	Regarding claim 22, FREMERMAN discloses an energy converter for converting the electrical energy received from the energy source; wherein the charging unit is connected to an energy source which external to the charging station to receive electrical energy (¶ 0018, 0021-0023, 0039).
	Regarding claim 26, FREMERMAN discloses a charging outlet for a charging station (abstract, ¶ 0002, 0021), the charging outlet being arranged spatially remote (i.e., the charging outlet is separate from) from a charging unit (i.e., the portion of the charging station which provides the charging current/power) of the charging station to transmit electrical energy (¶ 0018, 0021-0023), and being configured to electrically couple to a motor vehicle (¶ 0018, 0021-0024, 0031, 0035), the charging outlet comprising: 
 	a control unit (112/114, Fig. 1) which is coupled in a communications-compatible manner to the charging unit (¶ 0024, 0038-0039), the control unit being configured to establish a communication connection to the motor vehicle (¶ 0024, 0031, 0035) and adjust the transmission of electrical energy through the charging unit as a function of encrypted energy-store data received from the motor vehicle (¶ 0023: the IEEE 1901 standard is encrypted; ¶ 0028, 0029); and 
 	an electrical charging connection cable which is coupled to the charging outlet and which includes at least two electrical lines for the electrical coupling of the motor vehicle (108, Fig. 1; ¶ 0023); 
 	wherein the control unit is configured as described in the rejection of claim 16.
	FREMERMAN fails to disclose the data is included in telegrams.
	BAHREN discloses the data is included in telegrams (¶ 0004-0009).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the data in telegrams in order to provide a method for transmitting data on a network by means which do not correspond to the standard of the network (BAHREN, abstract, ¶ 0002-0004) and therefore provide increased compatibility.
 	Regarding claim 27, FREMERMAN discloses a motor vehicle (102, Fig. 1) comprising: 
 	an electrical energy store (120, Fig. 1); 
 	a charging connection unit which is electrically coupled to the electrical energy store and which includes at least two connection contacts (122, Fig. 1), the charging connection unit being configured for electrical connection of an electrical charging connection cable (108/110, Fig. 1; ¶ 0023) of a charging station (104, Fig. 1) with at least two electrical lines to transmit electrical energy between the charging station and the motor vehicle (¶ 0018, 0021-0023), and 
 	a vehicle control unit (116, Fig. 1) which is configured to establish a communication connection to the charging station and transfer secure protocol data units including encrypted energy-store data (¶ 0023: the IEEE 1901 standard comprises “secure protocol data units” and is encrypted) relating to the electrical energy store via the communication connection to the charging station to adjust the transmission of the electrical energy as a function of the secure protocol data units including encrypted energy-store data (¶ 0025-0029); and 
 	a communication adapter (204, Fig. 2) coupled in a communications-compatible manner to the vehicle control unit and connected to the at least two connection contacts to establish the communication connection to the charging station via the at least two electrical lines (¶ 0027-0030).
	FREMERMAN fails to disclose telegrams comprising the secure protocol data units.
 	BAHREN discloses telegrams comprising secure protocol data units (¶ 0004-0009: one of ordinary skill in the art would recognize internet protocol (IP) comprises “secure protocol data units”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include telegrams comprising the secure protocol data units in order to provide a method for transmitting data on a network by means which do not correspond to the standard of the network (BAHREN, abstract, ¶ 0002-0004) and therefore provide increased compatibility.
 	Regarding claim 28, FREMERMAN discloses a method for transmission of electrical energy between a charging station (104, Fig. 1) and a motor vehicle (102, Fig. 1) which is electrically coupled to the charging station (via cable 108, Fig. 1; ¶ 0023), the method comprising: 
 	coupling the motor vehicle to the charging station via an electrical charging connection cable having at least two electrical lines (via cable 108, Fig. 1; ¶ 0023), 
 	establishing a communication connection between the charging station and the motor vehicle (via communication module 112, Fig 1, and PLC module 204, Fig. 2; ¶ 0024, 0027), 
 	adjusting a transmission of electrical energy through the charging station as a function of encrypted energy-store data comprising secure protocol data units (¶ 0023: the IEEE 1901 standard comprises “secure protocol data units” and is encrypted) transferred from the motor vehicle to the charging station (¶ 0028, 0029); and 
 	establishing the communication connection at least partially via the at least two electrical lines of the electrical charging connection cable via at least one communication adapter on the charging-station side (112, Fig. 1) and at least one communication adapter on the motor-vehicle side (204, Fig. 2; ¶ 0022-0024).
	FREMERMAN fails to disclose telegrams comprising the secure protocol data units.
 	BAHREN discloses telegrams comprising secure protocol data units (¶ 0004-0009: one of ordinary skill in the art would recognize internet protocol (IP) comprises “secure protocol data units”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include telegrams comprising the secure protocol data units in order to provide a method for transmitting data on a network by means which do not correspond to the standard of the network (BAHREN, abstract, ¶ 0002-0004) and therefore provide increased compatibility.
 	Regarding claim 29, FREMERMAN discloses indicating a functional readiness of the charging station when the motor vehicle is electrically coupled to the charging station (¶ 0024, 0028).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN in view of BAHREN as applied to claims 16-18, 20-22, and 26-29 above, and further in view of IGARASHI (US 2015/0043662).
 	Regarding claim 19, FREMERMAN as modified by BAHREN teaches the control unit as applied to claim 16 but fails to disclose the monitoring time is less than 20 ms. IGARASHI discloses the monitoring time is less than 20 ms (¶ 0068). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the monitoring time less than 20ms in order to prevent malfunction of the communication from being caused by an arrangement in which a plurality of communication devices for different communication methods are connected to the same signal line in the charging communication system (IGARASHI, ¶ 0014), and provide a control unit that does not need costly microcomputers, sensor devices, or the like to be added, and can be easily realized at low cost (IGARASHI, ¶ 0068).
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN in view of BAHREN as applied to claims 16-18, 20-22, and 26-29 above, and further in view of ZYREN (US 2012/0131360).
 	Regarding claim 23, FREMERMAN as modified by BAHREN teaches the charging station as applied to claim 22 but fails to disclose the energy converter includes means for reducing an electromagnetic coupling between the energy source and the electrical charging connection cable. ZYREN discloses the energy converter includes means for reducing an electromagnetic coupling between the energy source and the electrical charging connection cable (¶ 0047, 0057, 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the means for reducing an electromagnetic coupling in order to control the signal propagation path (ZYREN, ¶ 0047, 0057, 0060).
 	Regarding claim 24, FREMERMAN in view of BAHREN and ZYREN teaches the energy converter includes means for at least one of (i) reducing capacitive coupling and (ii) inductive coupling between the energy source and the electrical charging connection cable (ZYREN, ¶ 0024, 0041).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN in view of BAHREN as applied to claims 16-18, 20-22, and 26-29 above, and further in view of STEIGERWALD (US 2012/0112702).
 	Regarding claim 25, FREMERMAN as modified by BAHREN teaches the charging station as applied to claim 22 but fails to disclose the energy converter comprises a switched mode energy converter. STEIGERWALD discloses the energy converter comprises a switched mode energy converter (¶ 0035). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the switched mode energy converter for the generic energy converter of FREMERMAN since a skilled artisan would have to choose a specific energy converter in order to practice the disclosed circuitry of FREMERMAN. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the charging station of FREMERMAN by utilizing a switched mode energy converter in order to utilize the known characteristics of switched mode energy converters.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over FREMERMAN in view of BAHREN as applied to claims 16-18, 20-22, and 26-29 above, and further in view of BERGER (US 2018/0091191).
 	Regarding claim 30, FREMERMAN as modified by BAHREN teaches the method as applied to claim 28 but fails to disclose at least one of (i) a functionality of a protective conductor is tested by the charging station and (ii) a maximum power is communicated to the motor vehicle. BERGER discloses at least one of (i) a functionality of a protective conductor is tested by the charging station and (ii) a maximum power is communicated to the motor vehicle (¶ 0008, 0034, 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include communicating the maximum power to the motor vehicle in order to optimize the performance of the charging process (BERGER, ¶ 0004, 0008, 0034, 0046).
 	Regarding claim 31, FREMERMAN as modified by BAHREN and BERGER teaches at least one of (i) a functionality of a protective conductor is tested by the charging station and (ii) a maximum power is communicated to the motor vehicle (BERGER, ¶ 0004, 0008, 0034, 0046).
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERMERMAN in view of BAHREN as applied to claims 16-18, 20-22, and 26-29 above, and further in view of NAMBA (US 2017/0349057).
 	Regarding claim 32, FERMERMAN as modified by BAHREN teaches the method as applied to claim 28 but fails to disclose at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle. NAMBA discloses at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle (¶ 0141-0144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging authorization in order to prevent useless electric power supply to an unauthorized device (NAMBA, ¶ 0169).
 	Regarding claim 33, FREMERMAN as modified by BAHREN teaches the method as applied to claim 29 but fails to disclose at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle. NAMBA discloses at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle (¶ 0141-0144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging authorization in order to prevent useless electric power supply to an unauthorized device (NAMBA, ¶ 0169).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERMERMAN in view of BAHREN and BERGER as applied to claims 30-31 above, and further in view of NAMBA.
 	Regarding claim 34, FREMERMAN as modified by BAHREN and BERGER teaches the method as applied to claim 30 but fails to disclose at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle. NAMBA discloses at least one of (i) a charging authorization and (ii) a ventilation is requested by the motor vehicle (¶ 0141-0144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging authorization in order to prevent useless electric power supply to an unauthorized device (NAMBA, ¶ 0169).
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. In response to arguments that primary reference FREMERMAN fails to disclose encrypted energy store-data included in telegrams comprising secure protocol data units, it is submitted that one of ordinary skill would recognize the IEEE 1901 standard disclosed in paragraph 0023 of FREMERMAN comprises encrypted data and secure protocol data units (please see NPL reference “IEEE 1901: Broadband over Power Line Networks” included with this office action). FREMERMAN does not disclose telegrams comprising the secure protocol data units. Secondary reference BAHREN discloses telegrams comprising the secure protocol data units as described above. It is submitted that FREMERMAN as modified by BAHREN teaches “encrypted energy-store data included in telegrams comprising secure protocol data units” as described in the rejection.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 30, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 30, 2022